Order entered March 27, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00722-CR

                        MELVIN BERNARD GOODEN, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F17-70898-I

                                          ORDER
       Before the Court is appellant’s March 21, 2019 motion to extend time to file appellant’s

amended brief. We GRANT the motion and ORDER appellant’s amended brief filed by April

5, 2019.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE